Title: To Thomas Jefferson from Mann Page, 19 January 1798
From: Page, Mann
To: Jefferson, Thomas


          
            Dear Sir
            Mann’sfield Jany. 19th. 1798
          
          Since the Rect. of your Letter, which was long in coming to hand, I have seen two most abusive Attacks upon you by Luther Martin. What he seems so positively to deny, viz. the Authenticity of Logan’s Speech & Story I have no doubt may upon proper Enquiry be verified. I have endeavoured, but in vain, to recollect the Source from whence we derived  the Information, but I well remember that it came from such Authority that at that Time no Body doubted the Authenticity of the Facts. Perhaps my Brother, who in such Matters is pretty accurate, may be able to give you some Information. Probably Govr. Wood or some of the old upland Officers may be able to ascertain the Fact at least, nor may it be a fruitless Search to examine the Journals of the Assembly about that Time, for frequently Communications upon Indian Affairs were made by the Executive to the Legislature, & Reports made by Indian Comrs. If any thing farther on this Subject should occur to me I will inform you.
          I am much concerned to find that I am again to be disappointed in having the Pleasure of your Company. Farewell! my dear sir,
          Your sincere Friend.
          
            Mann Page
          
        